Citation Nr: 0932082	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for head injury residuals, 
to include a scar and associated psychiatric disorders. 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 administrative 
decision by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

As an aside, the Board notes the record indicates that no 
appeal rights were issued to the Veteran in October 2003.  A 
curative notice letter was issued in September 2005, along 
with a copy of his appellate rights.  The Veteran thereafter 
filed notice of disagreement in January 2006, which was 
accepted as "timely filed."  A statement of the case was 
issued to him in June 2006, and the Veteran filed a 
substantive appeal that same month.  It is also noted that 
the Veteran indicated that he did not want a hearing.  Given 
this procedural development, the Board finds that the Veteran 
has not been prejudiced and the matter is ripe for appellate 
review.

In 2005, the Veteran appointed the American Legion National 
Service Organization as his representative.  By letter 
received in March 2006, however, he revoked that 
representation.  No further action in this regard is needed.

In July 2008, the Board issued a decision denying entitlement 
to service connection for head injury residuals, to include a 
scar and associated psychiatric disorders.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2009, the 
Court granted the parties' Joint Motion to partially vacate 
and remand the Board's decision.  Pursuant to the actions 
requested in the Joint Motion, the issue was remanded to the 
Board for additional development and readjudication 
consistent with the directives contained therein.  


FINDING OF FACT

The preponderance of the evidence establishes that the 
Veteran was intoxicated from drinking alcohol in January 1961 
and that any residual disability from falling off of the top 
bunk that day was proximately due to his alcohol intoxication 
(willful misconduct).




CONCLUSION OF LAW

Any residuals of a head injury sustained by the Veteran 
resulted from willful misconduct and are therefore barred as 
a matter of law.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty, but no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(m), 3.303 (2008).

"Willful misconduct" is an act involving conscious 
wrongdoing or a known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n) (2008).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance, or under conditions which would raise a 
presumption to that effect, will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability, the disability will be considered 
the result of the person's willful misconduct.  38 C.F.R. § 
3.301(c)(2) (2008).

Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to the user.  38 C.F.R. § 3.301(d) (2008).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Factual Background and Analysis

The facts in this case are fairly straight-forward.  Service 
treatment records show that the Veteran sustained a head 
injury on January 17, 1961 after falling from the top bunk.  
He reported that prior to his admission, about 1:30 a.m., he 
had been drinking heavily at the Air Force Club, consuming at 
least 6 highballs.  He returned to the barracks nauseated and 
vomiting and fell out of the bed from the top bunk hitting 
his head.  Although it does not appear the examiner tested 
the Veteran's blood alcohol level; he did provide other 
indications that the Veteran was under the influence of 
alcohol.  He described the Veteran as partially oriented with 
"strong alcoholic breath" and thick speech.  An AF 560 
(Admission Authorization) also noted evidence of alcohol.  
The Veteran was treated for a scalp laceration and a possible 
concussion and admitted for observation.  An X-ray of the 
skull was within normal limits.  At separation from service 
the Veteran did not mention the head injury or any associated 
residuals.  

It does not appear that an investigation was undertaken to 
determine the line of duty and misconduct status with regard 
to this incident.  

In an October 2003 administrative decision, the RO determined 
that the head injury sustained by the Veteran during service 
was due to his own willful misconduct.  

In a January 2006 statement the Veteran essentially contends 
that there was no misconduct during service as evidenced by 
his receipt of a Good Conduct Medal.  However, he has not 
denied that he deliberately drank intoxicating beverages in 
excess on the occasion in January 1961 when he fell from the 
top bunk.  Nor does he contend that the residuals of a head 
injury, for which he now claims service connection, are the 
result of any other occasion in service apart from this 
incident.  

It is not disputed that the Veteran sustained a head injury 
that resulted from falling from the top bunk, however, the 
issue in this case pertains to the circumstances surrounding 
that incident.  Although the record does not definitively 
indicate the cause of the Veteran's fall, the service 
treatment records immediately following the incident 
indicate, by the Veteran's own account, that he had been 
drinking heavily.  Because, the service treatment records are 
contemporaneous with the period of the injury, they would 
have a measure of credibility not extended to the Veteran's 
current statements, which are made almost 40 years after the 
incident.  While the Board has given careful consideration to 
the Veteran's contentions, we find no reason to doubt the 
accuracy of the service treatment records, which have been 
carefully reviewed.  

Moreover, the evidence does not suggest any alternate cause 
for the fall, to include any fainting or neurologic disorder, 
nor has the Veteran so contended.  In the absence of evidence 
to the contrary, the weight of the record strongly suggests 
that the truly reasonable explanation for the fall was 
alcohol-related.  Again, this is highly consistent with the 
Veteran's own contemporaneous statements reported to the 
treating doctors.  

Based on a thorough review of the record, the evidence 
reasonably establishes that the Veteran was intoxicated from 
drinking alcohol in January 1961 on the night in question.  
It also reasonably establishes that any residual disability 
sustained from falling from the top bunk at that time was 
proximately due to his intoxication from the drinking of 
alcohol.  While the Board by no means discounts the fact that 
the Veteran had a clean disciplinary record, under the 
applicable VA regulations described above his actions on 
January 17, 1961, fit the definition of willful misconduct 
and alcohol abuse.  Thus, any disability, i.e., residuals of 
a head injury, resulting from such conduct cannot be 
considered service-connected.  

The Board wishes to emphasize that the sincerity of the 
Veteran's beliefs here is not doubted, and that we have 
sympathetically reviewed all of his contentions.  With regard 
to his assertions, the Veteran is qualified to report any 
symptom or manifestation personally observed, but there is no 
evidence of record at the time to contradict the conclusion 
that his use of alcohol was the proximate cause of his 
injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, his statements as to this connection cannot be of 
probative value.  Unfortunately, the objective medical 
evidence herein does not support the benefit the Veteran is 
seeking.  

For these reasons, the probative and persuasive evidence 
weighs against the claim and there is no reasonable doubt to 
be resolved.  38 U.S.C.A. § 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in January 2001, April 2001, May 2005, June 
2005 and August 2005, the RO informed the Veteran of its duty 
to assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  Although it is no 
longer required, the Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the Veteran in proceeding with the present decision.  Since 
the claim is being denied, any such questions are moot.  
Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record.  
Although the Veteran was not specifically examined for the 
purpose of addressing his head injury residuals; given the 
facts of this case a VA examination is not required.  VA's 
duty to provide a medical examination is not triggered unless 
the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifesting during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A(d). 

There is no credible, competent evidence indicating that any 
current head injury residuals may be associated with service.  
This conclusion is based on the fact that having determined 
that the January 1961 accident was the result of the 
Veteran's willful misconduct and not in the line of duty, the 
law precludes granting service connection for any injuries 
resulting from that accident.  Thus, because the evidence of 
record is sufficient to make a decision on the claim, VA is 
not required to provide the Veteran with a medical 
examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

All other obtainable evidence identified by the Veteran 
relative to the claim has been obtained and associated with 
the claims file, and neither he nor his representative have 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Service connection for head injury residuals to include a 
scar and variously diagnosed psychiatric disorders is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


